DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Collins on 1/10/2022 as well as 1/13/2022.
The application has been amended as follows: 
Claim 1: A shielded Y-shaped splice connector including a housing comprising:
a lower body and an upper cover, forming the housing for the three-cable splice,
three openings arranged to receive three cable fixing devices on the housing, 
wherein each opening comprises a ring and a cap, wherein the cap is mounted on an outer surface of the lower body and upper cover, and wherein the ring is mounted on an inner surface of the lower body and upper cover so as to compress an elastic sleeve,
wherein the periphery of the lower body and the periphery of the upper cover are each formed of a flat surface arranged to form a contact surface of the lower body and the upper cover when the housing is assembled.
Cancel Claim 8.
Claim 10: A method of mounting a shielded Y-shaped splice connector having a housing that includes a lower body, an upper cover, and three openings arranged to receive three cable fixing devices on the housing, wherein the periphery of the lower body and the periphery of the upper cover are each formed of a flat surface arranged to form the contact surface of the lower body and the upper cover when the housing is assembled, the method comprising:
mounting cable retaining springs in the upper cover, wherein the upper cover comprises impressions for positioning the cable retaining springs,
visually checking the presence and position of the retaining springs,
applying an adhesive to the flat surface of at least one of the lower body and the upper cover,
visually verifying the presence of at least one of the lower body and the upper cover, and
assembling the lower body on the upper cover.
New claim 17: The method of claim 10, wherein the impressions are magnetized to hold the cable retaining springs in place during press closing.
Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of each opening comprises a ring and a cap, wherein the cap is mounted on an outer surface of the lower body and upper cover, and wherein the ring is mounted on an inner surface of the lower body and upper cover so as to compress an elastic sleeve, and in combination with all other elements of claim 1. 
Per independent claim 10, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of mounting cable retaining springs in the upper cover, wherein the upper cover comprises impressions for positioning the cable retaining springs, and in combination with all other elements of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 8/19/2021. Specifically, Kett et al. (U.S. 9,660,434) is still identified as the prior art disclosing most of the elements of claims 1 and 10. Kett discloses a shielded Y-shaped splice connector including a housing comprising: a lower body and an upper cover, forming the housing for the three-cable splice, three openings arranged to receive three cable fixing devices on the housing, wherein, wherein the periphery of the lower body and the periphery of the upper cover are each formed of a flat surface arranged to form a contact surface of the lower body and the upper cover when the housing is assembled. See Figs. 2 and 6. However, Kett does not teach or suggest that each opening comprises a ring and a cap, wherein the cap is mounted on an outer surface of the lower body and upper cover, and wherein the ring and the cap are mounted on an inner surface of the lower body and upper cover so as to compress an elastic sleeve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833